DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.      Claims 1, 3-7, 11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  QUALCOMM INCORPORATED ET AL: "Update ta GS registration type IE and introduction of a new 5GS update type IE”, hereafter referred as Qualcomm in view of Tiwari (US 10499357 B1)

Regarding claim 1, Qualcomm teaches a method comprising:
receiving, in response to a registration request comprising an information element (IE) indicating presence of at least one pending uplink signal sent by a user equipment (UE), a registration acceptance message from a network; (see section 5.5.1.2.2 Initial registration initiation “the UE initiates the registration procedure for initial registration by sending a registration request message to the AMF”; same page as section 8.2.6.1 first para at the beginning of the page “the UE has indicated “follow on request pending” in registration request message”;  see page 5 section 5.5.1.2.4 2nd para “if the initial registration request is accepted by the network, the AMF shall send a REGISTRATION ACCEPT message to the UE.”.)
ascertaining an incapability of the network to process the at least one pending uplink signal based on the registration acceptance message, wherein the registration accept indicates that the network is not capable of processing the at least one pending uplink signal and the UE is registered at the network (see section 5.5.1.2.2 Initial registration initiation page 5 “if: c) the AMF Doesn’t allow the use of SMS over NAS; ..  the AMF  shall set the SMS allowed bit of the 5GS registration result to  “SMS over NAS not allowed in the REGISTRATION ACCEPT message”); and
	Qualcomm doesn’t teach managing a connection between the UE and the network based on ascertaining the incapability of the network by performing one of: releasing a Non-Access Stratum (NAS) signaling connection between the UE and the network, wherein the NAS signaling connection is based on camping of the UE at a cell corresponding to a radio access network (RAN) of the network, or initiating one of an implementation dependent timer and a release timer to release the NAS signaling connection.
Tiwari teaches managing a connection between the UE and the network based on ascertaining the incapability of the network by performing one of: releasing a Non-Access Stratum (NAS) signaling connection between the UE and the network, wherein the NAS signaling connection is based on camping of the UE at a cell corresponding to a radio access network (RAN) of the network, or initiating one of an implementation dependent timer and a release timer to release the NAS signaling connection (See col 6 lines  20-26 “At 104, the AMF sends Registration Accept message containing a new 5G-GUTI. the UE cannot receive the Registration Accept message because of various reasons, e.g. (a) the Registration Accept message lost in the network due network issue or radio link failure happens……, as shown at 105, the UE aborts the registration procedure and releases the N1 NAS signaling connection if it exists.”; see col 8 lines 39-42 “the UE and the network executes steps 205 to 212, if the 5GS security context is not created in the UE and the network in step 3 due to some reasons (e.g. release of N1 signaling connection due to radio link failure or some other reasons).”; see col 14 lines 28-30 “any NAS messages mentioned above may be transmitted between the UE and AMF via a NG-RAN node (e.g. gNB).”)[ radio link failure implies the incapability of the network and N1 signaling connection is released due to radio link failure or some other reasons; any NAS messages transmitted between the UE and AMF via a NG-RAN node implies NAS signaling connection is based on camping of the UE at a cell corresponding to a radio access network (RAN) ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the initiate a release timer in the system of Qualcomm. The motivation is to abort the registration procedure. (Tiwari: See col 6 lines  20-26)

Regarding claim 11, Qualcomm teaches a communication unit configured to receive, in response to a registration request comprising an Information Element (JE) indicating presence of at least one pending uplink signal sent by a User Equipment (UE), a registration acceptance message from a network see section 5.5.1.2.2 Initial registration initiation “the UE initiates the registration procedure for initial registration by sending a registration request message to the AMF”; same page as section 8.2.6.1 first para at the beginning of the page “the UE has indicated “follow on request pending” in registration request message”; “If the UE initiates an initial registration for emergency services or needs to prolong the established NAS signaling connection after the completion of the initial registration procedure (e.g. due to uplink signaling pending), it shall set the "follow-on request pending”.);
a controller configured to ascertain an incapability of the network to process the at least one pending uplink signal based on the registration acceptance message, wherein the registration accept indicates that the network is not capable of processing the at least one pending uplink signal and the UE is registered at the network(see section 5.5.1.2.2 Initial registration initiation page 5 “if: c) the AMF Doesn’t allow the use of SMS over NAS; ..  the AMF  shall set the SMS allowed bit of the 5GS registration result to  “SMS over NAS not allowed in the REGISTRATION ACCEPT message”); and
Qualcom doesn’t teach managing a connection between the UE and the network based on ascertaining the incapability of the network by performing one of: releasing a Non-Access Stratum (NAS) signaling connection between the UE and the network, wherein the NAS signaling connection is based on camping of the UE at a cell corresponding to a radio access network (RAN) of the network, or initiating one of an implementation dependent timer and a release timer to release the NAS signaling connection.
Tiwari teaches managing a connection between the UE and the network based on ascertaining the incapability of the network by performing one of: releasing a Non-Access Stratum (NAS) signaling connection between the UE and the network, wherein the NAS signaling connection is based on camping of the UE at a cell corresponding to a radio access network (RAN) of the network, or initiating one of an implementation dependent timer and a release timer to release the NAS signaling connection (See col 6 lines  20-26 “At 104, the AMF sends Registration Accept message containing a new 5G-GUTI. the UE cannot receive the Registration Accept message because of various reasons, e.g. (a) the Registration Accept message lost in the network due network issue or radio link failure happens……, as shown at 105, the UE aborts the registration procedure and releases the N1 NAS signaling connection if it exists.”; see col 8 lines 39-42 “the UE and the network executes steps 205 to 212, if the 5GS security context is not created in the UE and the network in step 3 due to some reasons (e.g. release of N1 signaling connection due to radio link failure or some other reasons).”)[ radio link failure implies the incapability of the network and N1 signaling connection is released due to radio link failure or some other reasons; any NAS messages transmitted between the UE and AMF via a NG-RAN node implies NAS signaling connection is based on camping of the UE at a cell corresponding to a radio access network (RAN) ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the initiate a release timer in the system of Qualcomm. The motivation is to abort the registration procedure. (Tiwari: See col 6 lines  20-26)


Regarding claims 3, 13,  Qualcomm teaches wherein the at least one pending uplink signal is one or more of a Short Messaging Service (SMS), Location Services/Location Positioning Protocol (LCS/LPP), and an internet protocol (IP) Multimedia Subsystem (IMS) service. (see section 5.5.1.2.2 page 1 if the UE requests the use of SMS over NAS, the UE Shall include the 5GS update type IE in the REGISTRATION REQUEST message with the SMS requested bit set to “SMS over NAS supported”; same page as section 8.2.6.1 first para at the beginning of the page “the UE has indicated “follow on request pending” in registration request message”)[ since the registration request has a follow on request pending and also have a SMS Requested bit, it implies pending signal is SMS]

Regarding claims 4, 14, Qualcomm teaches wherein a presence of the at least one pending uplink signal is indicated based on a follow-on request (FOR) bit set to “Following-On Request Pending” in the IE of the registration request. (See section 9.11.3.7 5GS registration type table 9.11.3.7.1 5GS registration type information element “ follow on request pending”)

Regarding claims 6, 16, Qualcomm teaches sending a mobility registration request, in response to re-selecting a new tracking area by the UE registered in the network in an idle mode (see section 5.5.1.3.2 Mobility and periodic registration update initiation “The UE in state 5GMM-Registered shall initiate the registration procedure for mobility update by sending a registration request message to the AMF, a) when the UE detects entering a tracking area that is not in the list of tracking area that the UE previously registered in the AMF”)
receiving, in response to the mobility registration request, a registration acceptance message from the network indicating an incapability of the network to process the at least one pending uplink signal based on the registration acceptance message (see section 5.5.1.2.2 Initial registration initiation page 5 “if: c) the AMF Doesn’t allow the use of SMS over NAS; ..  the AMF  shall set the SMS allowed bit of the 5GS registration result to  “SMS over NAS not allowed in the REGISTRATION ACCEPT message”)
	Qualcomm doesn’t teach performing, to release the NAS signaling connection, one of releasing the NAS signaling connection between the UE and the network or initiating one of the implementation dependent timer and the release timer.
Tiwari teaches  performing, to release the NAS signaling connection, one of releasing the NAS signaling connection between the UE and the network or initiating one of the implementation dependent timer and the release timer.( see col 8 lines 39-42 “the UE and the network executes steps 205 to 212, if the 5GS security context is not created in the UE and the network in step 3 due to some reasons (e.g. release of N1 signaling connection due to radio link failure or some other reasons).”)[ radio link failure implies the incapability of the network and N1 signaling connection is released due to radio link failure or some other reasons]
 Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the initiate a release timer in the system of Qualcomm. The motivation is to abort the registration procedure. (Tiwari: See col 6 lines  20-26)

Regarding claim 7 and 17, Qualcomm teaches indicating the at least one uplink signal by the UE to the network in a bitwise manner in an IE, wherein the IE is defined as LSB 0th bit comprising “SMS” when the at least one pending uplink signal is associated with the SMS service, LSB 1st bit comprising “LCS/LPP” when the at least one pending uplink signal is associated with the LCS/LPP service, LSB 2nd bit comprising “IMS signaling” when the at least one pending uplink signal is associated with the IMS service, and LSB Oth bit and LSB Ist bit : “others” “( see page 3 section 5.5.1.2.2 6th para “If the UE requests the use of SMS over NAS, the UE shall include the 5GS update type IE in the REGISTRATION REQUEST message with the SMS requested bit set to "SMS over NAS supported”.)


Regarding claims 5, 15, Qualcomm teaches sending a mobility registration request upon expiry of one of the implementation dependent timer and the release timer, in response to ascertaining the incapability of the network to process the at least one pending uplink signal based on the registration acceptance message, wherein the mobility registration request comprises a follow-on request (FOR) bit set to “NO Following-On Request Pending” in an IE of the mobility registration request. (section 5.5.1.3.2 mobility and periodic registration update initiation “ The UE in state 5GMM- registered shall initiate the registration procedure for mobility and periodic registration updated by sending a Registration request message to the AMF…..b) when the updating timer T3512 expires”; (section 9.11.3.7 5GS registration type table 9.11.3.7.1 5GS registration type information element “no follow on request pending”))

5.      Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  QUALCOMM INCORPORATED ET AL: "Update ta GS registration type IE and introduction of a new 5GS update type IE”, hereafter referred as Qualcomm in view of Tiwari (US 10499357 B1) and further in view of 3rd Generation Partnership Project; Technical Specification Group : Gore Network and Terminals; Non-Access-Stratum (NAS) protocal for 5G System (4GS); Stage 3 (Release 16)", hereafter referred as 3GPP.

Regarding claims 8, 18, Qualcomm doesn’t teach sending, in response to determining incapability of the network to process the at least one pending uplink signal by the UE, a registration complete message comprising a new IE indicating absence of the at least one pending uplink signal to be processed;
releasing the NAS signaling connection by the network, in response to determining an absence of a pending downlink signal, upon receiving the registration complete message. 
3GPP teaches sending, in response to determining incapability of the network to process the at least one pending uplink signal by the UE, a registration complete message comprising a new IE indicating absence of the at least one pending uplink signal to be processed (See page 498 section 9.11.3.7 5GS registration type table 9.11.3.7.1 5GS registration type information element “no follow on request pending”);
releasing the NAS signaling connection by the network, in response to determining an absence of a pending downlink signal, upon receiving the registration complete message. (see section 5.3.1.3 “Release of the N1 NAS signaling connection” page 110 “To allow the network to release the N1 NAS signaling connection, the UE:…a) shall start the timer T3540 for a UE….2) The UE has set the follow on request indicator to “No follow -on request pending”)”)[ no follow on request pending implies absence of pending signal]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine indicating absence of the at least one pending uplink signal in the system of Qualcomm. The motivation is to release the NAS signaling (3GPP: See page 109 section 5.3.1.3 Release of the N1 NAS signaling connection line1).

Regarding claim 9, 19, Qualcomm teaches wherein the absence of the at least one pending uplink signal is indicated based on a follow-on request (FOR) bit set to “No Following-On Request Pending” in the new IE. (See section 9.11.3.7 5GS registration type table 9.11.3.7.1 5GS registration type information element “no follow on request pending”)

7.    Claims 2 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over  QUALCOMM INCORPORATED ET AL: "Update ta GS registration type IE and introduction of a new 5GS update type IE”, hereafter referred as Qualcomm in view of in view of Tiwari (US 10499357 B1) and further in view of  Li (US 2022/0070967).

Regarding claims 2, 12, modified Qualcomm doesn’t teach the implementation dependent timer is configured between 0 second to 10 seconds. 
Li (US 2022/0070967) teaches the implementation dependent timer is configured between 0 second to 10 seconds. (See para 0139 “duration of the T3540 timer may be 10 seconds.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the timer time to be 10 seconds in the system of Qualcomm. The motivation is to release the connection after 10 seconds (Li: see para 0139)

8.     Claims 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  QUALCOMM INCORPORATED ET AL: "Update ta GS registration type IE and introduction of a new 5GS update type IE”, hereafter referred as Qualcomm in view of in view of Tiwari (US 10499357 B1) and further in view of Chiang (US 20210105670).


Regarding claim 10, 20 , Modified Qualcomm doesn’t teach sending an uplink NAS Transport message by the UE to the network, in response to determining an incapability of the network to process the pending uplink signaling upon a successful registration.
Chiang (US 20210105670) teaches sending an uplink NAS Transport message by the UE to the network, in response to determining an incapability of the network to process the pending uplink signaling upon a successful registration. (see para 0037 “This SMS over NAS request 216 may be an Uplink NAS Transport message sent by a UE 200 to the MME node 206 in order to request sending a SMS text message with a NAS message for transport, instead of using an IP-based message. A SMS over NAS request 216 can be triggered at the UE 200 by various events. For example, a UE 200 that does not have a capability for sending SMS over IP.”)[ there is no capability to process SMS over IP, so SMS is sent over NAS]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the sending an uplink NAS Transport message by the UE to the network in the system of Qualcomm. The motivation is to transmit text message over NAS message (Chiang: see para 0037)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416